Citation Nr: 0021461	
Decision Date: 08/15/00    Archive Date: 08/23/00

DOCKET NO.  95-12 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, including post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant had active service from September 1986 to 
September 1989 and from June 1991 to September 1993.  This 
matter comes to the Board of Veterans' Appeals (Board) from a 
July 1994 rating decision of the Department of Veterans 
Affairs (VA) San Diego, California Regional Office (RO) which 
denied the claim of service connection for an acquired 
psychiatric disorder.  (During the pendency of this appeal, 
the appellant relocated to an area served by the Houston RO.)  
The appellant also contended that he had PTSD, and the 
amended claim of service connection for an acquired 
psychiatric disorder, including PTSD, was denied by December 
1995 rating decision.  The appellant disagreed and this 
appeal ensued.  

The appellant has requested hearings at various times during 
this appeal.  The RO scheduled the appellant for a hearing 
before the RO in June 1995, but he canceled the hearing.  The 
RO scheduled another hearing in October 1995, and he failed 
to appear.  The RO scheduled still another hearing in April 
1996, but the appellant canceled it.  Finally, the RO 
scheduled the appellant for a June 2000 hearing before a 
traveling Member of the Board, but he failed to report for 
that hearing.  If an appellant fails to appear for a 
scheduled hearing and a request for postponement has not been 
received and granted, the case will be processed as though 
the request for a hearing had been withdrawn, unless he 
presents evidence that such failure to appear was with good 
cause.  38 C.F.R. § 20.704(d).  He has not presented any 
evidence of good cause for his failure to report for these 
hearings he requested.  Therefore, the Board will proceed as 
if the request for a hearing has been withdrawn.  

In March 1999, the RO scheduled the appellant for a VA 
psychiatric examination to determine the nature of his 
claimed acquired psychiatric disorder.  The record includes a 
letter from the VA medical facility informing him of the 
date, time, and place of the examination, and specifically 
noting that failure to report for the examination might 
result in his claim being denied.  This notice parallels the 
provisions of 38 C.F.R. § 3.655(a), providing that when a 
claimant fails to report for examination scheduled in 
conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  The 
appellant failed to report for the scheduled examination.  
Thus, the Board will consider this claim based on the 
evidence of record.  


FINDINGS OF FACT

1.  No competent evidence has been submitted showing a 
current diagnosis of PTSD.  

2.  No competent evidence has been submitted linking the 
post-service findings of an acquired psychiatric disorder to 
the appellant's active service.  

3.  Competent medical evidence shows that he was separated 
from active service in 1993 due to a longstanding personality 
disorder.  


CONCLUSIONS OF LAW

1.  The appellant's claim for service connection for an 
acquired psychiatric disorder, including PTSD, is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  

2.  His personality disorder is not a disease or injury 
within the meaning of applicable legislation for VA 
disability compensation purposes.  38 C.F.R. §§ 3.303(c), 
4.9, 4.127 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Where a claimant served continuously for 90 days or more 
during a period of war, as is the case with the appellant, 
psychosis manifest to a degree of 10 percent within a year 
from the date of termination of such service shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309(a).  

The initial question is whether the appellant has presented 
evidence of a well-grounded claim.  Murphy v. Derwinski, 
1 Vet. App. 78 (1990).  This evidentiary threshold is rather 
low, requiring only that a claim be plausible or capable of 
substantiation.  Hensley v. West, No. 99-7029, slip op. at 13 
(Fed. Cir. May 12, 2000) (citing Murphy, 1 Vet. App. at 81).  
An allegation that a disorder is service connected is not 
sufficient; an appellant must submit competent evidence in 
support of the claim that would justify a belief by a fair 
and impartial individual of its plausibility.  38 U.S.C.A. 
§ 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  

For a claim to be well grounded, there must be competent 
medical evidence of a current disability, lay or medical 
evidence of incurrence or aggravation of a disease or injury 
in service, and competent medical evidence of a nexus, or 
link, between the in-service injury or disease and the 
current disability.  Hensley, No. 99-7029, slip op. at 13 
(Fed. Cir. May 12, 2000); Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997); Caluza v. Brown, 7 Vet. App. 498 (1995).  A well-
grounded claim of PTSD requires medical evidence of a current 
disorder, lay evidence, presumed credible, of an in-service 
stressor, and medical evidence linking the two.  Gaines v. 
West, 11 Vet. App. 353, 357 (1998); Cohen (Douglas) v. Brown 
, 10 Vet. App. 128, 136-37 (1997).  Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997) (a claim may also be well grounded if 
the condition is observed in service or during an applicable 
presumptive period, if continuity of symptomatology is 
demonstrated thereafter, and if competent evidence relates 
the present condition to that symptomatology); Grottveit v. 
Brown, 5 Vet. App. 91, 92-93 (1993) (type of evidence 
required depends on issue presented).  If the appellant does 
not meet this burden, VA cannot assist him in development of 
evidence pertinent to the claim.  Morton v. West, 12 Vet. 
App. 477 (1999).  

The evidence of record concerning this claim is as follows:

? The service medical records for his first period of 
service include a July 1986 enlistment examination 
showing a normal psychiatric staus on clinical 
evaluation.  A June 1989 service separation examination 
noted that the appellant had no psychiatric complaints.  
As to his second period of service, May to July 1993 
service medical records note the presence of a 
personality disorder that pre-existed service.  By 
September 1993, when he separated from service, 
emotional problems secondary to relationship problems, 
as well as narcissistic and histrionic personality 
disorders were evident.  

? During service, the appellant was a unit supply 
specialist in the U.S. Army; he received badges and 
medals for achievement, service and good conduct, and 
he completed a variety of military education courses.  
Also of record are various letters of recommendation, 
certificates of achievement and training, and letters 
of commendation.  

? VA examination in November 1993 indicated that the 
appellant lived in a "destructive, abusive" 
relationship with a girlfriend which he described as 
"pathological, hostile, interdependent."  He was 
unemployed, claimed to have not abused drugs or 
alcohol, and did not receive any psychotherapy or 
treatment.  At that examination, he gave a history of 
his behavior before he entered service which included 
conflicts with law enforcement, cruelty to animal, fire 
setting, and kleptomania since the age of 5 years.  
Following that psychiatric examination the diagnoses 
were kleptomania (by history), dyslexia (by history), 
fire setting as a child (by history), and mixed 
personality disorder with narcissistic, passive-
aggressive, and borderline features.  The examiner 
commented that the appellant's kleptomania continued at 
the time of the examination and suggested that his 
problems began prior to service.  

? An August 1995 private psychological examination 
included a diagnosis of dysthymic disorder.  It was 
noted that he was depressed, did not meet the criteria 
for a personality disorder, and clearly did not 
demonstrate behavior suggesting an antisocial 
personality disorder.  

? In September 1995, the appellant's father observed that 
the diagnoses rendered by the service department did 
not accurately describe the appellant.  He indicated 
that the appellant had lived with him from the time he 
was 15 years old until he went into the service; that 
inferences made in the military records he read seemed 
to "seize and sensationalize obvious fatuous 
statements either made [by the appellant] in jest or 
frustration;" that the "attempted murder" in his past 
"amount[ed] to a teenager getting scared and running 
from the cops;" that "the concealed weapon was in the 
same offense when the same policeman searched his car 
and found a home-made khan-chucks in the trunk of his 
brother's car;" and, that "other than this, the kid 
got a few traffic violations."

? In September 1995, an individual claiming to be a 
psychologist and to have known the appellant since 
before he entered service expressed disagreement with 
the diagnoses of personality disorder rendered in the 
service medical records and noted that the appellant 
had symptoms of depression.  

With respect to this claim, the record includes no evidence 
documenting a diagnosis of PTSD.  As the evidence does not 
show that the appellant currently has PTSD, he has not met 
his burden of submitting competent medical evidence of a 
current disorder.  In the absence of proof of a present 
disability, there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).  The failure to 
demonstrate a current disability constitutes failure to 
present a plausible or well-grounded claim.  Chelte v. Brown, 
10 Vet. App. 268, 271 (1997); Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992).  Since that aspect of the claim involving 
PTSD is not well grounded, VA is under no duty to assist the 
appellant in further development of that aspect of the claim.  
Morton, 12 Vet. App. 477, 485 (1999).  

As for the aspect of the claim involving an acquired 
psychiatric disorder, the record includes recent (November 
1993) diagnoses of kleptomania, by history, dyslexia, by 
history, fire setting as a child, by history, and mixed 
personality disorder with narcissistic, passive-aggressive, 
and borderline features; in September 1995, an opinion that 
the appellant had symptoms of depression; and dysthymic 
disorder in November 1995.  These diagnoses and findings 
provide medical evidence of a current diagnosis of 
psychiatric disorder, thereby satisfying the initial element 
of a well-grounded claim.  The appellant has argued that 
these disorders are related to his service, thereby 
satisfying the second element of a well-grounded claim.  

The third requirement of a well-grounded claim requires 
competent medical evidence linking the current findings to 
service or to the one-year period immediately after the 
appellant separated from service in the case of a psychosis.  
The August 1995 private psychological examination included a 
diagnosis of dysthymic disorder, but did not offer any 
indication of the etiology of that disorder or a 
determination whether it was related to service.  The 
September 1995 private psychologist's statement indicated 
that the appellant had symptoms of depression, but also did 
not attempt to discuss the origin of these symptoms.  
Therefore, there is no evidence linking the current findings 
of dysthymic disorder and symptoms of depression to service.  

The diagnoses noted in the November 1993 VA examination, 
within one year of separation from service, included 
kleptomania and a mixed personality disorder.  A personality 
disorder is not a disease for which service connection may be 
granted.  38 C.F.R. §§ 3.303(c), 4.9, 4.127 (1999).  As 
kleptomania and pyromania are (impulse-control disorders to 
steal and set fires, respectively) not psychoses, the one-
year presumptive period immediately after his separation from 
service is inapplicable in this case.  Instead, the VA 
examiner opined, based on theclinical history provided by the 
appellant himself, that this disorder began and existed when 
he was a child, prior to service.  As the initial service 
medical records show no psychiatric disorder at enlistment in 
1986, the appellant is presumed in sound condition unless 
that presumption is rebutted by clear and unmistakable 
evidence otherwise.  Even if the Board were to assume that 
the evidence rebutted this presumption, there is no medical 
evidence or opinion indicating that the pre-service 
personality disorder underwent superimposed disease or injury 
during service.  In the absence of such evidence, either 
linking a current disorder to service or demonstrating an 
increase in symptomatology in service, then the appellant has 
not submitted evidence satisfying the third and final element 
of a well-grounded claim.  Because the claim is not well 
grounded, VA cannot assist the appellant in further 
development of the claim.  38 U.S.C.A. § 5107(a); Morton, 
12 Vet. App. at 485.  

Although where claims are not well grounded VA does not have 
a statutory duty to assist the claimant in developing facts 
pertinent to the claim, VA may be obligated under 38 U.S.C.A. 
§ 5103(a) to advise a claimant of evidence needed to complete 
the application.  This obligation depends upon the particular 
facts of the case and the extent to which VA has advised the 
claimant of the evidence necessary to be submitted with a VA 
benefits claims.  Robinette v. Brown, 8 Vet. App. 69 (1995).  

In this case, the RO fulfilled its § 5103(a) obligation in 
the March 1995 statement of the case and in the January 1996 
and November 1999 supplemental statement of the case which 
informed the appellant that the reason for the denial of the 
claim was the lack of evidence relating the current disorder 
to service.  Furthermore, by this decision, the Board again 
informs the appellant of the evidence lacking to make the 
claim well grounded.  

When the Board addresses in its decision a question that has 
not been addressed by the RO, in this case well groundedness, 
it must consider whether the appellant has been given 
adequate notice to respond and, if not, whether he has been 
prejudiced thereby.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  The Board finds that the appellant has been accorded 
ample opportunity by the RO to present argument and evidence 
in support of his claim.  Any error by the RO in deciding 
this case on the merits, rather than being not well grounded, 
was not prejudicial to the appellant.


ORDER

Service connection for an acquired psychiatric disorder, 
including PTSD, is denied.  



		
	J. F. Gough
	Member, Board of Veterans' Appeals

 

